The offense charged was the possession of intoxicating liquor for purposes of sale. The proof showed beyond question the possession of a large quantity of whiskey by appellant. Coincident with the finding of the whiskey in his possession appellant, while under arrest, made statements regarding it and his manufacture of it and his sale of liquor. The bill of exceptions complaining of the reception of this testimony covers more than a page of the statements made by the officer as to what appellant said to him on that occasion. An examination of said bill discloses that at no place therein is there any statement of the ground of the objection. It is stated in the beginning of the bill that the witness Shannon "over the objection of the defendant" was permitted to testify as follows. There then follows the lengthy testimony at the conclusion of which appears the statement "To which action of the court in the admission of said evidence the defendant then and there protested and excepted, and here and now in open court tenders this his bill of exception, and prays that the same be signed," etc. If the objection was that the testimony was immaterial and irrelevant, it would be clearly the duty of the court to overrule it. We are left in the dark as to what the objection was. The bill in this condition presents no error.
Appellant attempts in his motion to differentiate this case on its facts, from those cited in support of our opinion. It will be very difficult to find cases in the books which do not differ from the facts of one at any time before the court. We have no doubt but that the offense of possession of intoxicating liquor for the purpose of sale, was made out by the testimony before the court.
Regretting our inability to agree with the contentions made, the motion for rehearing will be overruled.